Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 1-20 are presented for examination. Applicant filed an amendment on 3/16/16 amending claims 1, 14 and 17. After careful consideration of Applicant’s remarks, the examiner has withdrawn double patenting rejections, claim objections, and the grounds of rejection of claims 1-20 based on pre-AIA  35 U.S.C. 103, however, new grounds of rejections of claims 1-20 under pre-AIA  35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boucher et al. (U.S. Pub. No. 20050234600 A1; hereinafter, “Boucher”) in view of Singhal et al. (U.S. Pub. No. 20080231437 A1; hereinafter, “Singhal”), in view of Ehlers et al. (U.S. Pat. No. 5924486 A; hereinafter “Ehlers”), further in view of Stluka et al. (US20090271150; hereinafter “Stluka”).

Regarding claim 1, Boucher discloses a controller for communicating with a building automation system, the controller comprising (abstract of Boucher, “The preferred embodiments described herein relate to enterprise energy automation. In one preferred embodiment, a method for enterprise energy automation is provided. In 
	Boucher does not appear to explicitly disclose detect relationships in patterns defined by one or more of an input, an output, a control parameter and an information point of the HVAC system, via a detection module; identify an error in the patterns, via an adjustment module, the adjustment module further configured to evaluate the error adjust the error and propagate the error back toward optimization module to adjust the present operating state efficiency of the HVAC system based on the simulated operating efficiency of the HVAC system.
	However, Singhal discloses detect relationships defined by one or more of an input, an output, a control parameter and an information point of the HVAC system, via a detection module (para.0007 of  Singhal, “The invention also relates to a program product for monitoring a system, the program product comprising machine-readable program code for causing, when executed, one or more machines to perform the steps of transmitting a test signal to at least one of a building device and a sensor, receiving a return signal from at least one of the building device and the sensor, and determining an association between the building device and the sensor based on the return signal.”);and identify an error, via an adjustment module, the adjustment module further 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Singhal into the device of Boucher. The modification would be obvious because one of the ordinary skill in the art would want to improve error correction when providing adjustments to operating efficiency state of the HVAC system.
The combination of Boucher and Singhai does not explicitly disclose detecting relationships in patterns, identify an error in the patterns. However, Ehlers in an analogous art discloses detecting relationships in patterns (Ehlers, col. 22 lines 9-54), identify an error in the patterns (Ehlers, col. 21 lines 12-26).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Ehlers into the above combination of Boucher and Singhal. The modification would be obvious because one of the ordinary skill in the art would want to optimize comfort and minimize energy cost (Ehlers, col. 2 lines 34-36).
The combination of Boucher, Singhal, and Ehlers does not explicitly disclose determine a simulated operating efficiency of the HVAC system, via a simulation model, by simulating the HVAC system based on at least the data corresponding to the operating parameters of the HVAC equipment and the detected relationships. However, Stluka in an analogous art discloses determine a simulated operating efficiency of the HVAC system, via a simulation model, by simulating the HVAC system based on at 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Stluka into the above combination of Boucher, Singhal and Ehlers. The modification would be obvious because one of the ordinary skill in the art would want to provide a new performance measure reference so that equipment performance at any given time may be judged to determine if it is normal or abnormal (Stluka, see [0003]).

	Claim 5 is a method claim corresponds to the apparatus claim 1, it is therefore rejected under the same reasons set forth in the rejection of claim 1.

	Regarding claim 2, the rejection of claim 1 is incorporated, Boucher further disclose a validation module configured to determine whether the adjustments result in a desired overall efficiency for the HVAC system as communicated to the building automation system. (para.0045 of Boucher, “ECI considers several building characteristics in mapping building electrical equipment and loads to electric system markets and operations. These characteristics include speed of response (e.g., kW/minute or kW/second), advance notice required (e.g., seconds, minutes, hours, 

	Regarding claim 3, the rejection of claim 1 is incorporated, Boucher further discloses wherein the HVAC system includes a variable speed chiller cooling system. (para.0132 of Boucher, “In terms of a product description, providing ancillary services to market provides spinning reserves and load and frequency regulation. Such services can be reliably provided out of a large, diverse building portfolio. Such a portfolio will provide 1) size, e.g. NYISO requires that regulating resources provide at least 5 MW; 2) regulation-capable or variable speed motor loads; and 3) performance reliability. Nimble variable speed motors are much better suited to these services than are cumbersome power plants.”).

Regarding claim 6, the rejection of claim 5 is incorporated, Boucher further discloses validating whether the adjustment values for the HVAC system results in the HVAC system having approximately the operating efficiency. (para.0045 of Boucher, 
Stluka further discloses wherein the simulated operating efficiency (Stluka, see Fig. 1B and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Stluka into the above combination of Boucher, Singhal and Ehlers. The modification would be obvious because one of the ordinary skill in the art would want to provide a new performance measure reference so that equipment performance at any given time may be judged to determine if it is normal or abnormal (Stluka, see [0003]).

Regarding claim 7, the rejection of claim 5 is incorporated, Boucher further discloses herein determining the operating efficiency of the HVAC system includes determining the operating efficiency of a variable speed chiller cooling system. .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boucher, in view of Singhal, in view of Ehlers, in view of Stluka, further in view of Hartman (U.S. Pat. No. 6185946).

Regarding claim 4, Stluka further discloses wherein the simulated operating efficiency of the HVAC system includes information (Stluka, see Fig. 1B and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Stluka into the above combination of Boucher, Singhal and Ehlers. The modification would be obvious because one of the ordinary skill in the art would want to provide a new performance measure reference so that equipment performance at any given time may be judged to determine if it is normal or abnormal (Stluka, see [0003]).
Boucher, Singhal, Ehlers and Stluka does not explicitly disclose information corresponding to a natural operating curve for the HVAC equipment. However, Hartman in an analogous art discloses information corresponding to a natural operating curve for the HVAC equipment (Hartman, col. 4 lines 20-39).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hartman into the above combination of Boucher, Singhal, Ehlers and Stluka. The modification would be obvious because one of the ordinary skill in the art would want to improve HVAC operating efficiency (Hartman, abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117